Citation Nr: 1048435	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-20 815	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of prostate cancer.

4.  Entitlement to an initial compensable evaluation for varicose 
veins of the right leg.

5.  Entitlement to an initial compensable rating for hemorrhoids. 

6.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease and degenerative joint disease of the 
cervical spine with right arm radiculopathy.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the Veteran was scheduled for a Travel Board 
Hearing for August 10, 2010 at the VA Regional Office in Winston-
Salem.  In an August 2010 correspondence, however, the Veteran 
stated in writing that he wished to withdraw his request for a 
hearing.  The request for a Travel Board Hearing is therefore 
withdrawn.  38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for 
coronary artery disease due to exposure to Agent Orange 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a 
bilateral sensorineural hearing loss is related to active 
service.  

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus 
is related to active service.  

3.  From February 27, 2007 the residuals of prostate cancer have 
been manifested by daytime voiding between two and three hours 
and awakening to void two times per night.

4.  From February 27, 2007 the varicose veins of the right leg 
have been manifested by asymptomatic palpable or visible varicose 
veins.

5.  The evidence has demonstrated large or thrombotic hemorrhoids 
from February 27, 2007.

6.  From February 27, 2007 the cervical spine disability has been 
manifested by a combined range of motion of the thoracolumbar 
spine greater than 170 degrees but not greater than 335 degrees, 
without incapacitating episodes or separately ratable 
neurological deficits.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

3.  The criteria for an initial rating in excess of 10 percent 
for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.115a, Diagnostic Code 7527 (2010).

4.  The criteria for an initial compensable rating for varicose 
veins in the right leg are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7120, 7121 (2010).

5.  The criteria for an initial rating of 10 percent, but no 
higher, for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.114, Diagnostic Code 7336 (2010).

6.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease and degenerative joint disease of the 
cervical spine with right arm radiculopathy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.1241, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in a pre-rating correspondence dated in 
April 2009 of the information and evidence needed to substantiate 
and complete his claims, to include information regarding how 
disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, providing VA examinations.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

Service Connection-Laws and Regulations 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).   

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Hearing Loss

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he is entitled to service connection 
for his bilateral hearing loss.  Giving the Veteran the benefit 
of the doubt and considering the totality of the evidence, the 
Board agrees.

While the Veteran's hearing was tested throughout his service and 
found to be normal, all but one of the hearing tests conducted 
were silent whisper tests and thus did not allow for the 
recognition of any changes in the different frequencies of 
hearing.

Moreover, considering the circumstances of his service, 
consisting of service during a span of over thirty years, combat 
and work as a radio technician, the Board concedes in-service 
noise exposure.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.102.  A 
private audiology examination dated in February 2007, further 
noted that the Veteran presently has hearing loss sufficient 
within the lines of hearing loss for VA purposes under 38 C.F.R. 
§ 3.385.  See February 19, 2007, Dr. A.M.M. Treatment Note.  

The private physician additionally stated that, upon physical 
examination, and considering his military history, the Veteran's 
sensorineural hearing loss was due to fire exposure in the 
military.  He further stated that the Veteran's pattern of high 
frequency hearing loss was consistent with this finding.

As stated above, in order to establish service connection an in-
service incurrence of a disorder, a present disorder and a link 
between the two must be demonstrated.  Here, resolving the 
benefit of the doubt in the Veteran's favor, the evidence has 
shown circumstances to show in-service noise exposure, a present 
disability and a medical opinion which relates service to the 
disability.  Accordingly, service connection is granted.

II.  Tinnitus

In his February 2007 claim for service connection, the Veteran 
stated that he had experienced tinnitus since 1969.  As above, 
the Board finds that the Veteran's service is consistent with a 
finding of noise exposure such that tinnitus might be incurred.

Further, the Board notes that as a lay person, the Veteran is 
competent to report on that which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held 
that a lay person can speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
symptoms such as a tinnitus can be observed by the Veteran and 
have been observed by the Veteran since his time of service 
showing an incurrence in service and a continuity of symptoms.  

Accordingly, the Veteran's claim for service connection for 
tinnitus is granted.  

III.  Increased Ratings-Laws and Regulations Generally

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As noted above, although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Thus, the Board's 
analyses will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).



IV.  Residuals of Prostate Cancer-Laws and Regulations

The Veteran's residuals of prostate cancer have been evaluated 
under Diagnostic Code 7527.  See 38 C.F.R. § 4.115b.  This code 
provides that prostate gland injuries, infections, hypertrophy, 
and postoperative residuals are to be evaluated as voiding 
dysfunction or urinary tract infection, whichever is predominant. 

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  
Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 
4.115a.  

The criteria for a compensable rating, 20 percent, for urinary 
leakage are the wearing of absorbent materials, which must be 
changed less than 2 times per day.  A 40 percent rating is 
warranted for urinary leakage requiring the use of absorbent 
materials which must be changed 2 to 4 times a day.  A 60 percent 
evaluation is warranted for urinary leakage requiring the use of 
absorbent materials which must be changed more than four times a 
day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  Urinary frequency with a daytime voiding interval 
between two and three hours, or awakening to void two times per 
night warrants a 10 percent rating.  A 20 percent evaluation 
contemplates a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 40 
percent evaluation contemplates a daytime voiding interval less 
than one hour, or awakening to void five or more times per night.

V.  Residuals of Prostate Cancer-Factual Background and 
Analysis

The Veteran was granted service connection for residuals of 
prostate cancer with a 10 percent disability rating in February 
2007.  

During his May 2007 VA genitourinary examination, the Veteran 
stated that he had some nocturia.  The Veteran stated that he got 
up to urinate about twice a night and urinated about four to six 
times in the average day.  He said that he had some post-voiding 
dripping and that he had not soiled himself except on rare 
occasions with incomplete emptying which caused him to return to 
the toilet ten minutes after initially urinating.  It was noted 
that the Veteran's prostate problem had no effect on his 
activities of daily living or his retirement.   

In this case, the Board finds that the Veteran's symptoms most 
closely approximate the 10 percent disability rating of which he 
is already in receipt.  The evidence has not demonstrated daytime 
voiding every one to two hours or awakening to void three or four 
times per night nor has the evidence demonstrated the need for 
absorbent materials.  Accordingly, the criteria for higher rating 
are not met.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has reviewed 
the lay evidence of record, in the form of the Veteran's 
correspondence to VA and his statements to medical providers.

 A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even 
affording the Veteran full credibility and competence in 
reporting his symptoms, nothing in the lay evidence of record 
shows the Veteran's disability picture more closely approximates 
the criteria for a higher rating. 

The record also does not show distinct periods during which the 
Veteran's disability picture more closely approximated the higher 
rating.  Accordingly, "staged rating" is not applicable.  
Fenderson, 12 Vet. App. at 126.

The Board further finds that the schedular criteria for this 
disability are appropriate.  In so making this determination, the 
Board notes that initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the disability picture 
presented by the Veteran's residuals of prostate cancer is 
appropriately contemplated by the rating schedule.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted. Thun, supra.

VI.  Varicose Veins - Laws and Regulations

The Veteran's varicose veins have been rated under the criteria 
of 38 C.F.R. § 4.104, Diagnostic Code 7120.  The rating criteria 
are as follows.

A rating of 0 percent is awarded for asymptomatic palpable or 
visible varicose veins.  A rating of 10 percent is assigned for 
persistent edema of the extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or compression hosiery.  A rating 
of 20 percent is awarded for persistent edema, incompletely 
relieved by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  A rating of 40 percent is awarded 
for persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A rating of 60 percent is 
assigned for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A rating of 
100 percent is awarded for massive board-like edema with 
consistent pain at rest. 

A note to the diagnostic code states these criteria are for 
involvement of a single extremity.  If more than one extremity is 
involved, evaluate each extremity separately and combine under 
38 C.F.R. § 4.25 using the bilateral factor (38 C.F.R. § 4.26) if 
applicable.
   
VII.  Varicose Veins - Background and Analysis

In August 2007, the Veteran was granted service connection with a 
noncompensable initial rating for varicose veins of the right 
lower extremity.

In a March 2007 private facility treatment note it was noted that 
the Veteran reported experiencing leg cramps.  During the 
Veteran's May 2007 VA examination of the veins, it was noted that 
the Veteran had a history of bilateral lower extremity 
varicosities more prominent on the left than the right.  The 
Veteran stated that he had had no treatment for varicose veins 
since 1964 and that he was unable to wear occlusive stockings.  
He added that he occasionally had some pain and fatigue in the 
left leg.  He further reported that he had had no problems with 
his varicosities or with his activities of daily living.  The 
Veteran stated that he did experience fatigue with extended 
walking but that this was due to other causes than his 
varicosities.  

Physical examination revealed varicosities in the medial calf of 
the right leg.  The varicosities were not inflamed and there was 
no significant edema noted.  It was noted that the Veteran did 
not wear compressive hosiery and that there was no evidence of 
thrombosis, induration or cellulites at the site of the 
varicosities.  A diagnosis of varicose veins was provided.  

The Board finds that the evidence has not demonstrated the 
symptomology necessary to merit a compensable rating for the 
Veteran's right leg varicose veins.  The Veteran's examiner did 
not note intermittent edema or aching and fatigue due to 
varicosities with symptoms relieved by elevation of the extremity 
or compression hosiery.  Thus, the Veteran's symptoms most 
appropriately conform to the symptoms of the noncompensable 
rating.

Careful review of the lay evidence of record does not show the 
Veteran's disability picture resulting from varicose veins more 
closely approximated the criteria for higher rating.

Further, the record does not show distinct periods during which 
the Veteran's disability picture more closely approximated the 
higher rating.  Accordingly, "staged rating" is not applicable.  
Fenderson, 12 Vet. App. at 126.

In this case the rating criteria for the Veteran's service-
connected right leg varicose veins reasonably describe his 
disability level and symptomatology.  Because the disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations are adequate, and referral for 
extraschedular evaluation is not required.  Thun, id.  

VIII.  Hemorrhoids-Laws and Regulations

The Veteran's hemorrhoids are currently rated as noncompensable, 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.

External or internal hemorrhoids are rated 0 percent when they 
are mild or moderate.  A 10 percent rating requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding and 
secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.  

IX.  Hemorrhoids-Factual Background and Analysis

Procedurally, the Veteran was granted service connection with a 
noncompensable rating for hemorrhoids in August 2007.  The rating 
was based on the Veteran's service medical records which showed 
external hemorrhoids in June 1964 and in 1984.  The RO further 
stated that there was no medical evidence demonstrating any 
residual complications of the Veteran's hemorrhoids.

In this regard, the Board notes that a private physician's note 
dated in March 2007 stated that among the Veteran's diagnoses was 
"thrombosed hemorrhoids."  The Board notes that this is amongst 
the symptoms described in the rating criteria for a 10 percent 
disability rating.  Thus, giving the Veteran the benefit of the 
doubt, the Board finds that the record has demonstrated symptoms 
consistent with a 10 percent disability rating for hemorrhoids.

The Board has considered whether a rating higher than 10 percent 
may be granted, but the evidence does not show hemorrhoids with 
persistent bleeding and secondary anemia or with fissures as 
required for the 20 percent rating.  Further, the record does not 
show distinct periods during which the Veteran's disability 
picture more closely approximated the criteria for rating higher 
than 10 percent; accordingly, "staged rating" is not 
applicable.  Fenderson, 12 Vet. App. at 126.

Careful review of the lay evidence of record does not show the 
Veteran's disability picture from hemorrhoids more closely 
approximated the criteria for higher rating.

The rating criteria for the Veteran's service-connected 
hemorrhoids reasonably describe his disability level and 
symptomatology.  Because the disability picture is contemplated 
by the rating schedule, the assigned schedular evaluations are 
adequate, and referral for extraschedular evaluation is not 
required.  Thun, F.3d 1366.  

X.  Degenerative Disc Disease and Degenerative Joint 
Disease of the Cervical Spine with Right Arm 
Radioculopathy-Laws and Regulations

The current General Rating Formula for Diseases and Injuries of 
the Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height
 
A 20 percent disability rating is warranted upon evidence of 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.
 
Forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.
 
Normal forward flexion of the cervical segment of the spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 60 degrees. See 38 C.F.R. § 4.71a, 
Plate V (2009).

Disabilities of the upper radicular group of the Peripheral 
Nerves are rated based on paralysis.  Diagnostic Code 8510 
provides ratings for paralysis of the upper radicular group 
(fifth and sixth cervicals).  

Diagnostic Code 8510 provides that mild incomplete paralysis is 
rated 20 percent disabling on the major side and 20 percent on 
the minor side; moderate incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side; and 
severe incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  

Complete paralysis, with all shoulder and elbow movement lost or 
severely affected, and hand and wrist movement not affected, is 
rated 70 percent disabling on the major side and 60 percent on 
the minor side.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when there is 
bilateral involvement, the VA adjudicator is to combine the 
ratings for the peripheral nerves, with application of the 
bilateral factor.  38 C.F.R. § 4.124a.  

XI.  Degenerative Disc Disease and Degenerative Joint 
Disease of the Cervical Spine with Right Arm 
Radioculopathy-Factual Background and Analysis

The Veteran was granted service connection for degenerative joint 
disease of the lumbar spine with a 10 percent disability rating 
based on limitation of motion in August 2007.  

The Veteran was examined by a VA examiner in May 2007.  The 
examiner noted that there was significant documentation in the 
Veteran's claims file of right shoulder pain which was thought to 
be secondary to his degenerative disc disease and degenerative 
joint disease of the cervical spine with right arm radioculopathy 
thought to be the cause of the pain.  It was noted that around 
February 1968, the Veteran was thought to have had a very mild 
right ulnar neuropathy from the symptoms radiating down the arm 
into the ulnar side of the forearm and into the fourth and fifth 
fingers of the right hand.  The Veteran stated that he presently 
experienced only pain and that he was not aware of significant 
numbness in the pain.

Physical examination revealed cervical flexion of over 45 
degrees, 40 degrees of bilateral rotation with stiffness, lateral 
flexion to 35 degrees bilaterally with complaints of stiffness 
and extension to 30 degrees with stiffness.  Neurological 
examination revealed motor and sensory examinations of the upper 
extremities which were grossly normal and normal sensory 
examination over the arm and hand without significant atrophy.  

The Board finds that the Veteran's symptoms do not warrant a 
disability rating in excess of 10 percent.  The evidence has not 
demonstrated forward flexion of the cervical spine less than 30 
degrees or a combined range of motion less than 170 degrees.  Nor 
has the evidence demonstrated muscle spasm, guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Additionally, the Board notes that nerve symptoms such as 
radioculopathy have been demonstrated.  In this regard, the Board 
notes that, where the symptoms are not overlapping, multiple 
disability ratings may be given for a disorder.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (separate ratings are available for 
different symptoms of a disability).  Accordingly, the Veteran's 
cervical spine disorder must be considered under both the rating 
criteria for disabilities of the spine and for disorders of the 
peripheral nerves.  In this case, however, in order to obtain a 
separate compensable rating for the Veteran's radioculopathy, at 
the very least mild paralysis must be demonstrated.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8510.  The record has not demonstrated 
any paralysis due to radioculopathy or secondary to the Veteran's 
cervical spine disorder.  

The record does not show distinct periods during which the 
Veteran's disability picture more closely approximated the higher 
rating.  Accordingly, "staged rating" is not applicable.  
Fenderson, 12 Vet. App. at 126.

Careful review of the lay evidence of record does not show the 
disability picture resulting from the cervical spine disability 
more closely approximates the criteria for higher rating.

The Board also finds that the disability picture presented by the 
Veteran's cervical degenerative disc disease is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun, F.3d 1366.  

In sum, as the evidence has failed to show the required 
limitation of motion or paralysis necessary to warrant a higher 
disability rating and as the schedular criteria are found to be 
adequate in rating the Veteran's disability, the Veteran's claim 
for a rating in excess of 10 percent for his degenerative disc 
disease of the cervical spine with right arm radioculopathy must 
be denied.
ORDER

Service connection for bilateral sensorineural hearing loss is 
granted.

Service connection for tinnitus is granted.

An initial rating in excess of 10 percent for residuals of 
prostate cancer is denied.  

An initial compensable rating for varicose veins of the right leg 
is denied.  

An initial rating of 10 percent, but no higher, for hemorrhoids 
is granted, subject to the criteria applicable to the payment of 
monetary benefits.

An initial rating in excess of 10 percent for degenerative disc 
disease and degenerative joint disease of the cervical spine with 
right arm radiculopathy is denied. 


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


